Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the communication of filing a non-provisional application on 7/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-19 are pending. 

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1-6, 9-15, and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. U.S. Publication No. 20200021542 Published Jan 16, 2020.

In regard to Independent claim 1, Zhang teaches a system for directly sending messages with minimal user input, the system comprising:
an electronic device comprising an input device, at least one processor, a memory unit operably and communicatively coupled to the at least one processor, and a display unit; a sensing unit comprising one or more of a plurality of sensors operably coupled to the at least one processor of the electronic device (See Fig. 21-24, Para 147-198, see Zhang teaches a device, processor, display, memory). 
and a direct message sending engine operably coupled to the sensing unit, the at least one processor, and a messaging application deployed on the electronic device, wherein the direct message sending engine configured to 
receive a user selection action from the input device of the electronic device to invoke an input interface of the messaging application (See fig. 7-10, 8; the user selects the device to invoke the messaging application. (See also Para 75-85, 90-100). 
render a list of preconfigured messages to be displayed on the display unit based on the received user selection action (Para 92-94, Fig. 8-9, 106 the interface renders message that the user can select). 
receive a single action executed on at least one of the list of preconfigured messages; transform properties of an input message field of the input interface and commit the at least one of the list of preconfigured messages to the input message field based on the transformed properties of the input message field and execute a simulation of an action key press to send the at least one of the list of preconfigured messages to a recipient device (See Para 98-105). Zhang teaches the user only need touch the control 82 Fig 9a-9b to send the message (Fig. 10) as a quick message without any further input (See also Para 106 as Zhang teaches there can be one or more message displayed in preview mode e.g. a list). Zhang also teaches the user can replace the message, via input command, with another message (Para 110-112, 122, 124 and Para 147-182). 
With respect to dependent claim 2, Zhang teaches the system wherein the user selection action invokes a touch-enabled keyboard interface of the input interface.( Fig. 9a, user long press)
With respect to dependent claim 3, Zhang teaches the system wherein the touch-enabled keyboard interface is positioned proximal to the input message field (See Fig. 14, input area just above keyboard, Para 51, 76) 
With respect to dependent claim 4, Zhang teaches the system wherein the list of preconfigured messages comprises templated messages of at least one of quick replies and clipboard messages or clips (See Para 91-94 as teaching quick messages). 
With respect to dependent claim 5, Zhang teaches the system wherein the single action is at least one of a tap action or a click action, and the direct message sending engine is further configured to select the at least one of the list of preconfigured messages based on the single action (See fig. 9a, long press + predefined trigger operation to send Para 102-107).
With respect to dependent claim 6, Zhang teaches the system wherein the direct message sending engine is configure to transform the input message field from a multiline input field to 
With respect to dependent claim 9, Zhang teaches the system wherein the input message filed is configured to receive an input message from a user (See figure 9a, press in input box Para 51 that can accept a user input). 
With respect to dependent claim 10, Zhang teaches the system wherein the direct message sending engine is further configured to append the at least one of the list of preconfigured messages to the input message (See fig. 2 and  Fig. 9a, message include appending to contact name used in prior message, as well as appending other component icons appended  to the message Fig. 9b and 12). 
With respect to claims 11-15 and 18-19, claims 11-15, and 18-19 reflect a method comprising a set of steps consisting of substantially similar subject matter as the system claims 1-6, 9-10, thus are rejected along the same rationale. 
 Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
6. 	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. in view of Corry et. al. U.S. Publication No. 20090138556 published May 28, 2009.

With respect to dependent claim 8, Zhang teaches the system wherein the direct message sending engine is further configured to commit the at least one of the list of preconfigured messages based on the empty input message field (See fig. 3a empty message field.)
With respect to dependent claims 7, as indicated in the above rejection Zhang teaches each element of claim 1 and 11. 
wherein the direct message sending engine is further configured to check if the input message field is empty.
However, Corry teaches a quick response message interface that checks to see if the field is empty or not as Corry mentions checking if text is in the input field or not and then preserving it (See Fig. 3a-3b) Corry is analogous art to Zhang as being directed to a quick reply messaging interface. Corry teaches the user is composing a text and wants to send a quick message instead (Para 17). As shown in figure 4, the system checks to see if the user is currently drafting a message or whether the field is empty before further providing the user with controls to send a quick message (See Para 19-23). The combination of Zhangs input field with Corry’s input field would result in the user to enter a command // to allow for a quick entry in the input field and sending anything after the // while also retaining the current text in the input field (Para 19-20). As stated in Corry users can send text and IM using computers, cell phones or any other type of wired device (to which Zhang is an example of) and Corry teaches the invention is applicable to user interface modes such as graphical, which Zhang also teaches (Para 14). . 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Zhang and Corry in front of them to modify the interface of Zhang to check if the field is empty prior to composing or adding a quick reply. The motivation to combine Zhang with Corry comes from Corry to enable the user to send a quick message while they are currently composing a different message in the same field, thus while the field is not empty thereby increasing the response time during a text message (Para 5, 17-18).  
claims 16-17, claims 16-17 reflect a method comprising a set of steps consisting of substantially similar subject matter as the system claims 7-8, thus are rejected along the same rationale. 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached search.pdf document attached as an appendix to this document. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179